       Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 1 of 16




                 United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2879     4:17-cv-00404-KGB
                        ___________________________

                       Frederick W. Hopkins, M.D., M.P.H.

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

 Larry Jegley, Prosecuting Attorney for Pulaski County; Steven L. Cathey, M.D.,
 Chair of the Arkansas State Medical Board; Robert Breving, Jr., M.D. officer and
   member of the Arkansas State Medical Board, and successors in office, in his
 official capacity; Bob Cogburn, M.D., officer and member of the Arkansas State
    Medical Board, and successors in office, in his official capacity; William F.
  Dudding, M.D., officer and member of the Arkansas State Medical Board, and
successors in office, in his official capacity; Omar Atiq, M.D.,officer and member
   of the Arkansas State Medical Board, and successors in office, in his official
    capacity; Veryl D. Hodges, D.O., officer and member of the Arkansas State
  Medical Board, and successors in office, in his official capacity; Marie Holder,
officer and member of the Arkansas State Medical Board, and successors in office,
in her official capacity; Larry D. Lovell, officer and member of the Arkansas State
    Medical Board, and successors in office, in his official capacity; William L.
  Rutledge, M.D., officer and member of the Arkansas State Medical Board, and
 successors in office, in his official capacity; John H. Scribner, M.D., officer and
   member of the Arkansas State Medical Board, and successors in office, in his
   official capacity; Sylvia D. Simon, M.D., officer and member of the Arkansas
  State Medical Board, and successors in office, in her official capacity; David L.
    Staggs, M.D., officer and member of the Arkansas State Medical Board, and
   successors in office, in his official capacity; John B. Weiss, M.D., officer and
   member of the Arkansas State Medical Board, and successors in office, in his
                                    official capacity

                      lllllllllllllllllllllDefendants - Appellants




   Appellate Case: 17-2879    Page: 1      Date Filed: 08/07/2020 Entry ID: 4943128
       Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 2 of 16




                              ------------------------------

                  Eagle Forum Education & Legal Defense Fund

                 lllllllllllllllllllllAmicus on Behalf of Appellant(s)

  National Association of Social Workers; Arkansas Abortion Support Network;
 Pennsylvania Coalition Against Rape; Margaret Drew; State of New York; State
 of California; State of Connecticut; State of Delaware; State of Hawaii; State of
Illinois; State of Iowa; State of Maine; State of Maryland; State of Massachusetts;
State of Oregon; State of Pennsylvania; State of Vermont; State of Virginia; State
   of Washington; District of Columbia; American College of Obstetricians and
         Gynecologists; Biomedical Ethicists; Constitutional Law Scholars

                   lllllllllllllllllllllAmici on Behalf of Appellee(s)
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: December 13, 2018
                             Resubmitted: July 9, 2020
                              Filed: August 7, 2020
                                    [Published]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

      The Pulaski County Prosecuting Attorney and officers and members of the
Arkansas State Medical Board appeal the district court’s grant of a preliminary
injunction preventing enforcement of four state laws that regulate abortion. The 91st
Arkansas General Assembly of 2017 enacted the following: (1) the Arkansas Unborn

                                           -2-



   Appellate Case: 17-2879     Page: 2     Date Filed: 08/07/2020 Entry ID: 4943128
           Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 3 of 16




Child Protection from Dismemberment Abortion Act, Ark. Code Ann. §§ 20-16-1801
to 20-16-1807; (2) the Sex Discrimination by Abortion Prohibition Act, id. §§ 20-16-
1901 to 20-16-1910; (3) an amendment concerning the disposition of fetal remains,
id. §§ 20-17-801 to 20-17-802; and (4) an amendment concerning the maintenance
of forensic samples from abortions performed on a child, id. § 12-18-108(a)(1).

       On June 29, 2020, the Supreme Court issued its opinion in June Medical
Services L. L. C. v. Russo, 140 S. Ct. 2103 (2020). In that case, the Court held
unconstitutional a Louisiana law requiring doctors who perform abortions to have
admitting privileges at a nearby hospital. Justice Breyer, writing for a plurality of the
justices, concluded that “the extensive record [in the case] . . . support[ed] the District
Court’s findings of fact,” which “mirror[ed] those made in Whole Woman’s Health[1]
in every relevant respect.” Id. at 2113. As a result, the plurality held unconstitutional
the Louisiana admitting-privileges law.

       Chief Justice Roberts provided the critical fifth vote in favor of striking down
the Louisiana admitting-privileges law. But he concurred in the judgment, not the
plurality’s reasoning. Id. at 2133 (Roberts, C.J., concurring in judgment). Chief
Justice Roberts acknowledged that he had “joined the dissent in Whole Woman’s
Health” and expressed his continued belief “that the case was wrongly decided.” Id.
Nonetheless, Chief Justice Roberts agreed with the plurality that “Louisiana’s law
cannot stand under [the Court’s] precedents.” Id. at 2134. Under “[t]he legal doctrine
of stare decisis,” Chief Justice Roberts explained, “absent special circumstances, [the
Court must] . . . treat like cases alike.” Id. He concluded that because the Louisiana
admitting-privileges law “impose[d] a burden on access to abortion just as severe as
that imposed by the Texas law, for the same reasons,” it is unconstitutional. Id.




       1
           Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016).

                                           -3-



   Appellate Case: 17-2879      Page: 3     Date Filed: 08/07/2020 Entry ID: 4943128
        Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 4 of 16




       Relevant to the present case, Chief Justice Roberts discussed at length the
undue burden standard articulated in Planned Parenthood of Southeastern Pa. v.
Casey, 505 U.S. 833 (1992) (plurality opinion), in which the Court held that a state
cannot “impose an undue burden on the woman’s ability to obtain an abortion.” Id.
at 2135. Chief Justice Roberts rejected the “observation” made in Whole Woman’s
Health and again by the plurality “that the undue burden standard requires courts to
weigh the law’s asserted benefits against the burdens it imposes on abortion access.”
Id. (internal quotation omitted). According to Chief Justice Roberts, “[r]ead in
isolation from Casey, such an inquiry could invite a grand ‘balancing test in which
unweighted factors mysteriously are weighed’” and lead to arbitrary results. Id.
(quoting Marrs v. Motorola, Inc., 577 F.3d 783, 788 (7th Cir. 2009)). In the context
of abortion,

      courts applying a balancing test would be asked in essence to weigh the
      State’s interests in “protecting the potentiality of human life” and the
      health of the woman, on the one hand, against the woman’s liberty
      interest in defining her “own concept of existence, of meaning, of the
      universe, and of the mystery of human life” on the other.

Id. at 2136 (quoting Casey, 505 U.S. at 851, 871). “Pretending that we could pull that
off,” Chief Justice Roberts observed, “would require us to act as legislators, not
judges.” Id.

       Chief Justice Roberts also addressed the discretion courts must afford to
legislatures. He pointed out that “[n]othing about Casey suggested that a weighing
of costs and benefits of an abortion regulation was a job for the courts.” Id. (emphasis
added). Instead, he emphasized that, in the abortion context, “state and federal
legislatures [have] wide discretion to pass legislation in areas where there is medical
and scientific uncertainty.” Id. (alteration in original) (emphases added) (quoting
Gonzales v. Carhart, 550 U.S. 124, 163 (2007)).


                                          -4-



   Appellate Case: 17-2879     Page: 4    Date Filed: 08/07/2020 Entry ID: 4943128
        Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 5 of 16




       According to Chief Justice Roberts, the appropriate inquiry under Casey is
whether the law poses “a substantial obstacle” or “substantial burden, not whether
benefits outweighed burdens.” Id. at 2137. To the extent that Casey “discussed the
benefits of the regulations,” it did so “in considering the threshold requirement that
the State have a ‘legitimate purpose’ and that the law be ‘reasonably related to that
goal.’” Id. at 2138 (quoting Casey, 505 U.S. at 878, 882). “So long as that showing
is made,” Chief Justice Roberts concluded, “the only question for a court is whether
a law has the ‘effect of placing a substantial obstacle in the path of a woman seeking
an abortion of a nonviable fetus.’” Id. (quoting Casey, 505 U.S. at 877). Chief Justice
Roberts “adhere[d] to the holding of Casey, requiring a substantial obstacle before
striking down an abortion regulation.” Id. at 2139. As a result, Chief Justice Roberts
concluded that “[i]n this case, Casey’s requirement of finding a substantial obstacle
before invalidating an abortion regulation is therefore a sufficient basis for [striking
down the Louisiana admitting-privileges law], [just] as it was in Whole Woman’s
Health.” Id. Nothing in Casey required “consideration of a regulation’s benefits.” Id.

       Chief Justice Robert’s vote was necessary in holding unconstitutional
Louisiana’s admitting-privileges law, so his separate opinion is controlling. See
Marks v. United States, 430 U.S. 188, 193 (1977) (explaining that when “no single
rationale explaining the result [of a case] enjoys the assent of five Justices, ‘the
holding of the Court may be viewed as that position taken by those Members who
concurred in the judgments on the narrowest grounds’” (quoting Gregg v. Georgia,
428 U.S. 153, 169 n.15 (1976) (opinion of Stewart, Powell, and Stevens, JJ.))). In
light of Chief Justice Roberts’s separate opinion, “five Members of the Court
reject[ed] the Whole Woman’s Health cost-benefit standard.” June Med. Servs., 140
S. Ct. at 2182 (Kavanaugh, J., dissenting).

       Here, the district court—without the benefit of Chief Justice Roberts’s separate
opinion in June Medical—applied the Whole Woman’s Health cost-benefit standard
to the challenged laws. See Hopkins v. Jegley, 267 F. Supp. 3d 1024, 1055 (E.D. Ark.

                                          -5-



   Appellate Case: 17-2879     Page: 5    Date Filed: 08/07/2020 Entry ID: 4943128
          Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 6 of 16




2017), amended, No. 4:17-CV-00404-KGB, 2017 WL 6946638 (E.D. Ark. Aug. 2,
2017) (“The undue burden analysis requires this Court to ‘consider the burdens a law
imposes on abortion access together with the benefits those laws confer.’” (quoting
Whole Woman’s Health, 136 S. Ct. at 2309)).2 In addition, the district court relied on


      2
        See also id. (“When applying the undue burden test, this Court must ‘weigh[]
the asserted benefits against the burdens.’” (alteration in original) (quoting Whole
Woman’s Health, 136 S. Ct. at 2310)); id. at 1055–56 (“The regulation will not be
upheld unless the benefits it advances outweigh the burdens it imposes.”); id. at 1056
(“Defendants also argue that the Court should not engage in a balancing test when
conducting the undue burden analysis . . . . The Court rejects this argument.”); id. at
1064 (“In Whole Woman’s Health, the Supreme Court clarified that the undue burden
analysis ‘requires that courts consider[] the burdens a law imposes on abortion access
together with the benefits those laws confer.’” (quoting Whole Woman’s Health, 136
S. Ct. at 2309)); id. at 1064 (“Therefore, the Court concludes that the D & E Mandate
does not ‘confer[] benefits sufficient to justify the burden upon access that [it]
imposes.” (alterations in original) (quoting Whole Woman’s Health, 136 S. Ct. at
2299); id. at 1070 (“In Whole Woman’s Health, the Supreme Court clarified that this
undue burden analysis ‘requires that courts considers the burdens a law imposes on
abortion access together with the benefits those laws confer.’” (quoting Whole
Woman’s Health, 136 S.Ct. at 2309)); id. at 1073 (“When certain records related to
a specific medical issue are requested, unless the records are transmitted and received
very quickly, any medical benefit of waiting for the records is outweighed by the fact
that delaying abortion care increases the risks associated with the procedure for the
patient.” (internal citation omitted)); id. at 1077 (“When certain records related to a
specific medical issue are requested, unless the records are transmitted and received
very quickly, any medical benefit of waiting for the records is outweighed by the fact
that delaying abortion care increases the risks associated with the procedure for the
patient.”); id. at 1079 (“The burdens of the [Medical Records] Mandate will
substantially outweigh its benefits, based on the record before this Court for the
reasons explained.”); id. at 1092 (“[T]he Whole Woman’s Health Court said . . . ‘the
virtual absence of any health benefit’ from the challenged hospital affiliation
requirement was a factor to be weighed in making an undue burden ruling. Balancing
is therefore required.” (internal citation omitted) (quoting Whole Woman’s Health,
136 S. Ct. at 2313)); id. at 1098 (“In Whole Woman’s Health, the Supreme Court


                                         -6-



   Appellate Case: 17-2879     Page: 6    Date Filed: 08/07/2020 Entry ID: 4943128
       Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 7 of 16




Whole Woman’s Health’s “holding that the ‘statement that legislatures, and not
courts, must resolve questions of medical uncertainty is . . . inconsistent with this
Court’s case law.’” Id. at 1058 (alteration in original) (quoting Whole Woman’s
Health, 136 S. Ct. at 2310). Chief Justice Roberts, however, emphasized the “wide
discretion” that courts must afford to legislatures in areas of medical uncertainty.
June Med. Servs., 140 S. Ct. at 2136 (Roberts, C.J., concurring in judgment) (quoting
Gonzales, 550 U.S. at 163).

      As a result, we vacate the district court’s preliminary injunction and remand for
reconsideration in light of Chief Justice Roberts’s separate opinion in June Medical,
which is controlling, as well as the Supreme Court’s decision in Box v. Planned
Parenthood of Ind. & Ky., Inc., 139 S. Ct. 1780 (2019) (per curiam).
                        ______________________________




clarified that this undue burden analysis ‘requires that courts considers the burdens
a law imposes on abortion access together with the benefits those laws confer.’”
(quoting Whole Woman’s Health, 136 S. Ct. at 2309)).


                                         -7-



   Appellate Case: 17-2879     Page: 7    Date Filed: 08/07/2020 Entry ID: 4943128
          Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 8 of 16
                              United States Court of Appeals
                                     For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                             VOICE (314) 244-2400
Michael E. Gans
                                                                               FAX (314) 244-2780
 Clerk of Court
                                                                             www.ca8.uscourts.gov

                                                           August 07, 2020


Mr. Nicholas Jacob Bronni
ATTORNEY GENERAL'S OFFICE
200 Catlett-Prien Building
323 Center Street
Little Rock, AR 72201-0000

         RE: 17-2879 Frederick Hopkins v. Larry Jegley, et al

Dear Counsel:

       The court has issued an opinion in this case. Judgment has been entered in accordance
with the opinion. The opinion will be released to the public at 10:00 a.m. today. Please hold the
opinion in confidence until that time.

        Please review Federal Rules of Appellate Procedure and the Eighth Circuit Rules on post-
submission procedure to ensure that any contemplated filing is timely and in compliance with the
rules. Note particularly that petitions for rehearing and petitions for rehearing en banc must be
received in the clerk's office within 14 days of the date of the entry of judgment. Counsel-filed
petitions must be filed electronically in CM/ECF. Paper copies are not required. No grace period
for mailing is allowed, and the date of the postmark is irrelevant for pro-se-filed petitions. Any
petition for rehearing or petition for rehearing en banc which is not received within the 14 day
period for filing permitted by FRAP 40 may be denied as untimely.

                                                           Michael E. Gans
                                                           Clerk of Court

MDS

Enclosure(s)

cc:      Mr. Nathaniel Asher
         Honorable Xavier Becerra
         Ms. Bettina E. Brownstein
         Mr. Michael A. Cantrell
         Mr. Matthew P. Denn
         Honorable Thomas J. Donovan Jr.
         Honorable Robert W. Ferguson
         Mr. Lauren Fischer
         Honorable Brian E. Frosh
         Mr. Caitlin Joan Halligan


      Appellate Case: 17-2879      Page: 1          Date Filed: 08/07/2020 Entry ID: 4943128
    Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 9 of 16
   Ms. Ruth E. Harlow
   Ms. Maura Healey
   Mr. Mark R. Herring
   Ms. Lisa Hill Fenning
   Ms. Alice Huling
   Mr. George Jepsen
   Mr. Lawrence J. Joseph
   Ms. Janice M. Mac Avoy
   Honorable Lisa Madigan
   Mr. Cecile Manong
   Mr. Jim McCormack
   Ms. Jennifer L. Merritt
   Ms. Samantha Emily Miller
   Mr. Thomas J. Miller
   Honorable Janet T. Mills
   Ms. Ester Murdukhayeva
   Ms. Nancy Leeds Perkins
   Honorable Karl A. Racine
   Mr. Paul Rodney
   Ms. Ellen F. Rosenblum
   Mr. Stuart M. Sarnoff
   Ms. Hillary A. Schneller
   Honorable Josh Shapiro
   Mr. Russell A. Suzuki
   Ms. Elizabeth K. Watson
   Ms. Kira Michaux Whitacre
   Mr. Kent A Yalowitz

     District Court/Agency Case Number(s): 4:17-cv-00404-KGB




Appellate Case: 17-2879    Page: 2   Date Filed: 08/07/2020 Entry ID: 4943128
        Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 10 of 16
                             United States Court of Appeals
                                   For The Eighth Circuit
                                    Thomas F. Eagleton U.S. Courthouse
                                    111 South 10th Street, Room 24.329
                                  St. Louis, Missouri 63102
                                                                            VOICE (314) 244-2400
Michael E. Gans
                                                                              FAX (314) 244-2780
 Clerk of Court
                                                                            www.ca8.uscourts.gov

                                                          August 07, 2020


West Publishing
Opinions Clerk
610 Opperman Drive
Building D D4-40
Eagan, MN 55123-0000

       RE: 17-2879 Frederick Hopkins v. Larry Jegley, et al

Dear Sirs:

       A published opinion was filed today in the above case.

       Counsel who presented argument on behalf of the appellant was Nicholas Jacob Bronni,
AAG, of Little Rock, AR. The following attorney appeared on the appellant brief; Michael A.
Cantrell, AAG, of Little Rock, AR.

      Counsel who presented argument on behalf of the appellee was Susan Talcott Camp, of
New York, NY. The following attorney(s) appeared on the appellee brief; Bettina E.
Brownstein, of Little Rock, AR., Ruth E. Harlow, of New York, NY., Elizabeth K. Watson,
of New York, NY., Hillary A. Schneller, of New York, NY.

      The following attorney appeared on the amicus brief of Eagle Forum Education & Legal
Defense Fund was Lawrence J. Joseph, of Washington, DC.

       The following attorneys appeared on the amicus brief of the American College of
Obstetricians and Gynecologists; Janice M. Mac Avoy, of New York, NY., Andrew Buckley
Cashmore, of New York, NY., Kira M. Whitacre, of New York, NY.

        The following attorneys appeared on the amicus brief of Constitutional Law Scholars;
Nicole A. Saharsky, of Washington, DC., Caitlin Joan Halligan, of New York, NY., Kirsten
Galler, of Los Angeles, CA., Lauren Fischer, of Los Angeles, CA., Cory Batza, of Los Angeles,
CA.

       The following attorneys appeared on the amicus brief of Biomedical Ethicists; Stuart M.
Sarnoff, of New York, NY., Samantha Emily Miller, of New York, NY., Marjorie B. Truwit,
of New York, NY., Nathaniel Asher, of New York, NY.

       The following attorney appeared on the amicus brief of the States of New York,
California, Connecticut, Delaware, Hawaii, Illinois, Iowa, Maine, Maryland, Massachusetts,



   Appellate Case: 17-2879       Page: 1           Date Filed: 08/07/2020 Entry ID: 4943128
       Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 11 of 16
Oregon, Pennsylvania, Vermont, Virginal, Washington, and the District of Columbia; Ester
Murdukhayeva, ASG, of New York, NY.

       The following attorneys appeared on the amicus brief of the National Association of
Social Workers, Arkansas Abortion Support Network, Pennsylvania Coalition Agasint Rape, and
Professor Margaret Drew; Lisa Hill Fenning, of Washington, DC., Paul Rodney,
of Washington, DC., Alice Huling, of Washington, DC., Cecile Manong, of Washington, DC.,
Nancy Leeds Perkins, of Washington, DC., Kent A Yalowitz, of New York, NY.,

      The judge who heard the case in the district court was Honorable Kristine G. Baker. The
judgment of the district court was entered on July 28, 2017.

       If you have any questions concerning this case, please call this office.

                                                     Michael E. Gans
                                                     Clerk of Court

MDS

Enclosure(s)

cc: MO Lawyers Weekly


          District Court/Agency Case Number(s): 4:17-cv-00404-KGB




   Appellate Case: 17-2879         Page: 2      Date Filed: 08/07/2020 Entry ID: 4943128
                 Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 12 of 16


Abigail Temple

From:                ca08ml_cmecf_Notify@ca8.uscourts.gov
Sent:                Friday, August 7, 2020 10:49 AM
Subject:             17-2879 Frederick Hopkins v. Larry Jegley, et al "per curiam opinion filed" (4:17-cv-00404-KGB)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 08/07/2020

Case Name:       Frederick Hopkins v. Larry Jegley, et al
Case Number: 17‐2879
Document(s):     Document(s)




Docket Text:
PER CURIAM OPINION FILED ‐ THE COURT: Lavenski R. Smith, Roger L. Wollman and L. Steven Grasz (PUBLISHED)
[4943128] [17‐2879] (Michael Shay)

Notice will be electronically mailed to:

Mr. Nathaniel Asher: nasher@omm.com, nate‐asher‐4786@ecf.pacerpro.com
Mr. Nicholas Jacob Bronni: nicholas.bronni@arkansasag.gov
Ms. Bettina E. Brownstein: bettinabrownstein@gmail.com
Mr. Michael A. Cantrell, Assistant Solicitor General: Michael.Cantrell@ArkansasAG.gov, cheryl.hall@arkansasag.gov
Mr. Matthew P. Denn: maria.knoll@Delaware.gov
Mr. Lauren Fischer: LFischer@gibsondunn.com
Mr. Caitlin Joan Halligan: challigan@selendygay.com, paralegals@selendygay.com, edockets@selendygay.com, caitlin‐
halligan‐8309@ecf.pacerpro.com, mco@selendygay.com
Ms. Ruth E. Harlow: rharlow@aclu.org
Mr. Lawrence J. Joseph: ljoseph@larryjoseph.com
Ms. Janice M. Mac Avoy: janice.macavoy@friedfrank.com, managingattorneysdepartment@friedfrank.com
Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov
Ms. Jennifer L. Merritt: Jennifer.Merritt@ArkansasAG.gov, toni.hamp@arkansasag.gov, agcivil@arkansasag.gov
Ms. Samantha Emily Miller: samanthamiller@omm.com, samantha‐miller‐8645@ecf.pacerpro.com
Mr. Thomas J. Miller, Attorney General: agtommiller@ag.state.ia.us
Ms. Ester Murdukhayeva, Assistant Solicitor General: ester.murdukhayeva@ag.ny.gov
Ms. Nancy Leeds Perkins: nancy.perkins@aporter.com
Mr. Stuart M. Sarnoff: ssarnoff@omm.com, nasher@omm.com, samanthamiller@omm.com, stuart‐sarnoff‐
1059@ecf.pacerpro.com
Ms. Hillary A. Schneller: hschneller@reprorights.org, cscott@reprorights.org
                                                             1
                Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 13 of 16
Mr. Russell A. Suzuki: hawaiiag@hawaii.gov
Ms. Elizabeth K. Watson: ewatson@aclu.org
Mr. Kent A Yalowitz: kent.yalowitz@arnoldporter.com, ecf‐f074fe3fdfaf@ecf.pacerpro.com
MO Lawyers Weekly: michaelh@mesjassociates.com, clash@molawyersmedia.com
West Publishing: us08@westdcs.west.thomson.com


Notice will be mailed to:

Honorable Xavier Becerra
ATTORNEY GENERAL'S OFFICE
455 Golden Gate Avenue
San Francisco, CA 94102‐0000

Honorable Thomas J. Donovan, Jr.
ATTORNEY GENERAL'S OFFICE
109 State Street
Montpelier, VT 05609‐0000

Honorable Robert W. Ferguson
ATTORNEY GENERAL'S OFFICE
1125 Washington Street, S.E.
Olympia, WA 98504‐0100

Honorable Brian E. Frosh
ATTORNEY GENERAL'S OFFICE
200 St. Paul Place
Baltimore, MD 21202‐0000

Ms. Maura Healey
ATTORNEY GENERAL'S OFFICE
1 Ashburton Place
Boston, MA 02108‐0000

Mr. Mark R. Herring
ATTORNEY GENERAL'S OFFICE
202 N. Ninth Street
Richmond, VA 23219

Ms. Lisa Hill Fenning
ARNOLD & PORTER
601 Massachusetts Avenue, N.W.
Washington, DC 20001

Ms. Alice Huling
ARNOLD & PORTER
601 Massachusetts Avenue, N.W.
Washington, DC 20001

Mr. George Jepsen
ATTORNEY GENERAL'S OFFICE
55 Elm Street
                                                        2
                Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 14 of 16
P.O. Box 120
Hartford, CT 06141‐0120

Honorable Lisa Madigan, Attorney General
ATTORNEY GENERAL'S OFFICE
100 W. Randolph Street
Chicago, IL 60601‐0000

Mr. Cecile Manong
ARNOLD & PORTER
601 Massachusetts Avenue, N.W.
Washington, DC 20001

Honorable Janet T. Mills
ATTORNEY GENERAL'S OFFICE
6 State House Station
Augusta, ME 04333

Honorable Karl A. Racine
ATTORNEY GENERAL'S OFFICE
6th Floor
441 Fourth Street, N.W.
Washington, DC 20001

Mr. Paul Rodney
ARNOLD & PORTER
601 Massachusetts Avenue, N.W.
Washington, DC 20001

Ms. Ellen F. Rosenblum
ATTORNEY GENERAL'S OFFICE
100 Justice Building
Salem, OR 97310‐0000

Honorable Josh Shapiro
ATTORNEY GENERAL'S OFFICE
15th Floor, Strawberry Square
Harrisburg, PA 17120‐0000

Ms. Kira Michaux Whitacre
FRIED & FRANK
1 New York Plaza
New York, NY 10004‐1980

The following document(s) are associated with this transaction:
Document Description: Opinion filed
Original Filename: 172879P.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=08/07/2020] [FileNumber=4943128‐0]
[a45feef160ba2ea70594915055af5ab99a1d5f5e7d03d9dbbec841e4a96214b97587b38f141f6787a915f7c2282fb74fdde0
c40fe8ebc4dbbcc409cb641d400d]]

                                                  3
               Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 15 of 16
Document Description: Counsel Opinion Letter
Original Filename: /opt/ACECF/live/forms/MichaelShay_172879_4943128_CounselOpinionLetters_285.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=08/07/2020] [FileNumber=4943128‐1]
[8a2ffe69db212cb63e5810557ccce66644702dbd3cf6dccdc3cc5ef2bc56caad68e2b3b912ab251e02e56ecae016994db5e
90d01f530dcd05afb3769732984e6]]
Recipients:

      Mr. Nathaniel Asher
      Honorable Xavier Becerra
      Mr. Nicholas Jacob Bronni
      Ms. Bettina E. Brownstein
      Mr. Michael A. Cantrell, Assistant Solicitor General
      Mr. Matthew P. Denn
      Honorable Thomas J. Donovan, Jr.
      Honorable Robert W. Ferguson
      Mr. Lauren Fischer
      Honorable Brian E. Frosh
      Mr. Caitlin Joan Halligan
      Ms. Ruth E. Harlow
      Ms. Maura Healey
      Mr. Mark R. Herring
      Ms. Lisa Hill Fenning
      Ms. Alice Huling
      Mr. George Jepsen
      Mr. Lawrence J. Joseph
      Ms. Janice M. Mac Avoy
      Honorable Lisa Madigan, Attorney General
      Mr. Cecile Manong
      Mr. Jim McCormack, Clerk of Court
      Ms. Jennifer L. Merritt
      Ms. Samantha Emily Miller
      Mr. Thomas J. Miller, Attorney General
      Honorable Janet T. Mills
      Ms. Ester Murdukhayeva, Assistant Solicitor General
      Ms. Nancy Leeds Perkins
      Honorable Karl A. Racine
      Mr. Paul Rodney
      Ms. Ellen F. Rosenblum
      Mr. Stuart M. Sarnoff
      Ms. Hillary A. Schneller
      Honorable Josh Shapiro
      Mr. Russell A. Suzuki
      Ms. Elizabeth K. Watson
      Ms. Kira Michaux Whitacre
      Mr. Kent A Yalowitz

Document Description: Letter To Publishing
Original Filename: /opt/ACECF/live/forms/MichaelShay_172879_4943128_LettersToPublishing_284.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=08/07/2020] [FileNumber=4943128‐2]
[a9e1d2abc4b8d31f616197da0bcfd0134dfb8f53416e40d4105ea3c8479f44c9b864111458e8d8ac7d25d9caa160247765f

                                                          4
                 Case 4:17-cv-00404-KGB Document 49 Filed 08/07/20 Page 16 of 16
2ec77dddc033aba427a8b0abd8000]]
Recipients:

       MO Lawyers Weekly
       West Publishing

The following information is for the use of court personnel:


DOCKET ENTRY ID: 4943128
RELIEF(S) DOCKETED:
 for publication
DOCKET PART(S) ADDED: 6588168, 6588169, 6588170




                                                               5
